Per Curiam.

Williams asserts that the court of appeals erred in dismissing his habeas corpus petition. Williams’s assertion lacks merit for the following reasons.
First, a claimed denial of the right to a speedy trial is not cognizable in habeas corpus. State ex rel. Dotson v. Rogers (1993), 66 Ohio St.3d 25, 607 N.E.2d 453. Instead, appeal is the appropriate remedy to raise this claim. Russell v. Tate (1992), 64 Ohio St.3d 444, 444-445, 596 N.E.2d 1039, 1040.
Second, the speedy trial issue has been previously adjudicated on direct appeal, and res judicata bars Williams from relitigating the issue in a habeas corpus action. Id., 64 Ohio St.3d at 445, 596 N.E.2d at 1040.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.